Case 5:20-cv-02474-JDE Document 23 Filed 08/25/21 Page 1 of 1 Page ID #:611




 1
 2                                                            JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11   LAMAR BOOKER,                         ) Case No.: 5:20-cv-02474-JDE
12                                         )
                 Plaintiff,                )
13        vs.                              ) JUDGMENT
14                                         )
     KILOLO KUJAKAZI, Acting               )
15
     Commissioner of Social Security,      )
16                                         )
17
                 Defendant.                )
                                           )
18
19         The Court having approved the parties’ Stipulation to Voluntary
20   Remand (Dkt. 21, “Stipulation to Remand”) and entered an Order of Remand,
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
22   above-captioned action is remanded to the Commissioner of Social Security
23   for further proceedings consistent with the Stipulation to Remand.
24
25
     DATED: August 25, 2021
26
                                         JOHN D. EARLY
27                                       United States Magistrate Judge
28
